Citation Nr: 0616603	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from November 1952 to March 
1954.

This appeal arises from a September 2003 RO action which 
denied the appellant's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the appellant's appeal has been obtained by the 
RO.

2.  The appellant was married to the veteran from August 1952 
until his death in September 2000.  Initially, VA recognized 
her as the veteran's surviving spouse.

3.  In a September 2001 decision, the RO awarded the 
appellant death pension benefits.  

4.  The appellant's recognition by VA as the veteran's 
surviving spouse was terminated because of her remarriage in 
January 2002.


CONCLUSION OF LAW

Entitlement to reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits is not 
established.  38 U.S.C.A. §§ 101(3), 1541 (West 2002); 
38 C.F.R. § 3.50 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case married the veteran in August 
1952. The veteran died in September 2000.  In September 2001, 
the appellant was awarded death pension benefits as the 
unremarried widow of a veteran. 

In February 2002, the appellant informed VA that she had 
remarried and enclosed a copy of her marriage certificate 
showing her remarriage on January 14, 2002.  In a September 
2003 letter, the RO advised the appellant that it had 
terminated her death pension benefits as a result of her 
remarriage.  See 38 C.F.R. § 3.50(b)(2) (2005).

For the purpose of administering veterans' benefits, except 
as provided in § 3.52, a "surviving spouse" means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of Sec. 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and (1) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50(b) (2005); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Here, the appellant remarried following the veteran's death.  
Thus, the appellant cannot now be recognized as the deceased 
veteran's surviving spouse for the purpose of receiving death 
pension benefits.  Where the law and not the evidence is 
dispositive, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Finally, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R § 3.159.  The VCAA made several 
amendments to the laws governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.

In view of the circumstances presented in this case in which 
it is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts, the Court has held that 
VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (regarding claim for recognition as 
surviving spouse for purposes of reinstatement of death 
pension benefits, neither duty to assist nor duty to notify 
provisions of VCAA are implicated when question is limited to 
interpretation and application of a statute).


ORDER

Entitlement to the reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


